[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER #108
After hearing held on defendant's motion to reopen, it is hereby Ordered: denied, for the following reasons:
The court is unpersuaded that the defendant, who was told by the plaintiff in June 1997 that her dissolution action would be assigned for a hearing during the next month, did not in fact CT Page 4036 receive notice of the July 9, 1997 hearing assignment from the Clerk's Office. The defendant entered a pro se appearance on March 11, 1996, and has maintained the same address as shown therein (324 North Main Street, Liberty, New York 12754) to the present. The defendant testified that he believes he received the trial list claim certified as mailed to him at his address on November 5, 1996, and he received, as well, a post-judgment letter from the plaintiff, dated October 31, 1997, which contained a photo-copy of the July 9. 1997 judgment file, also mailed to the same address.
Why the defendant waited until February 18, 1998 to move to reopen the financial orders entered at the time of judgment is unclear. His allegation (paragraph 5 of the motion) that he "has met his debt obligation to the plaintiff including child support" is unsupported by the evidence.
BERNARD D. GAFFNEY JUDGE, SUPERIOR COURT